People v Bunyan (2018 NY Slip Op 07447)





People v Bunyan


2018 NY Slip Op 07447


Decided on November 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-10802

[*1]The People of the State of New York, respondent,
vDerek Bunyan, appellant. (S.C.I. No. 431-09)


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Barbara Kahn, J.), rendered September 1, 2016, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated conditions thereof, upon his admission, and imposing a sentence of imprisonment plus postrelease supervision upon his previous conviction of rape in the second degree.
ORDERED that the amended judgment is affirmed.
In 2009, the defendant pleaded guilty to rape in the second degree and was sentenced to a term of imprisonment of 6 months and a period of probation of 10 years. A violation of probation petition was filed against the defendant in 2016. On September 1, 2016, upon the defendant's admission that he had violated certain terms and conditions of his probation, the County Court revoked the sentence of probation and resentenced the defendant to a term of imprisonment of 2 years plus a period of postrelease supervision of 8 years.
Contrary to the defendant's contention, the period of postrelease supervision imposed upon resentencing was not excessive (see People v Suitte , 90 AD2d 80).
RIVERA, J.P., SGROI, HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court